Citation Nr: 1212277	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rate of non-service-connected Department of Veterans Affairs (VA) pension benefits.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision (issued in August 2009) by VA Regional Office (RO) above.  

In June 2011, the Board remanded this claim in order to afford the Veteran an opportunity to submit additional evidence in support of his claim.  While the Veteran was afforded this opportunity following the June 2011 remand, the Board finds that an additional remand is necessary in order to ensure due process in the adjudication of this claim.  

Therefore, for reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required on his part.


REMAND

By way of background, review of the record reveals that, in July 2009, the RO granted entitlement to non-service-connected (improved) pension benefits, effective April 2009.  See July 2009 rating decision and August 2009 Notice letter.  

In December 2009, the Veteran submitted a statement expressing disagreement with the RO's determination that he was only entitled to $118 in improved pension benefits per month, which the RO determined was based upon the annual rate less the Veteran's wife's annual income.  

The RO accepted the Veteran's December 2009 statement as a timely notice of disagreement as to the July 2009 rating decision, and the Veteran subsequently submitted a substantive appeal as to the issue in question, via VA Form 9, which perfected his appeal to the Board.  See 38 C.F.R. § 20.200.  

On his August 2010 substantive appeal, the Veteran indicated that he wanted a Board hearing conducted via video conference and, in December 2010, the Veteran was notified that the video conference hearing he requested was scheduled for March 2011.  However, in March 2011, the Veteran submitted a statement requesting that the scheduled hearing be rescheduled due to a doctor's appointment.  See March 2011 VA Form 21-0820.  

The Veteran's March 2011 statement and request for a rescheduled hearing was never addressed by the RO.  As a result, the Veteran again requested that his video conference hearing be rescheduled.  See January 2012 statement from the Veteran.  

In March 2012, the undersigned Veterans Law Judge granted the Veteran's motion to have his video conference hearing rescheduled.  Therefore, a remand is required for the scheduling of a video conference hearing, as considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), and as the docket permits.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


